.0&%%*4$-0463&0'03("/*;"5*0/"-*/5&3&454$&35*'*$"5&
      Case: 4:19-cv-01711-DDN Doc. #: 2 Filed: 06/17/19 Page: 1 of 1 PageID #: 23
                                                                       UNITED STATES DISTRICT COURT
                                                                       EASTERN DISTRICT OF MISSOURI

MILTON GREEN
                                                                                                       )
                                                                                                       )
                                                                                                       )
                Plaintiff(s),                                                                          )
                                                                                                       )
                vs.                                                                                    )                                 Case No. 4:19-cv-01711
CITY OF ST. LOUIS, MISSOURI, et al.                                                                    )
                                                                                                       )
                                                                                                       )
                Defendant(s).                                                                          )

                                                         DISCLOSURE OF ORGANIZATIONAL INTERESTS
                                                                       CERTIFICATE

Pursuant to Local Rule 3-2.09 of the Local Rules of the United States District Court for the Eastern District of
Missouri and Federal Rule of Civil Procedure 7.1, Counsel of record for ______________________
                                                                         Plaintiff Milton Green hereby
discloses the following organizational interests:

1.              If the subject organization is a corporation,

                a.               Its parent companies or corporations (if none, state “none”):
                                   None



                b.               Its subsidiaries not wholly owned by the subject corporation (if none, state “none”):
                                   None



                c.               Any publicly held company or corporation that owns ten percent (10%) or more
                                 of the subject corporation’s stock (if none, state “none”):
                                   None




2.              If the subject organization is a limited liability company or a limited liability partnership, its members and
                each member's state of citizenship:



                                                                                                        __________________________________
                                                                                                        /s/ Javad Khazaeli
                                                                                                       Signature (Counsel for Plaintiff/Defendant)
                                                                                                                     Javad Khazaeli, #53735MO
                                                                                                       Print Name: ________________________
                                                                                                                 911 Washington Ave Ste. 211
                                                                                                       Address: ___________________________
                                                                                                                       St. Louis, MO 63101
                                                                                                       City/State/Zip: ______________________
                                                                                                                314-288-0777
                                                                                                       Phone: ____________________________

                                                                                           Certificate of Service

I hereby certify that a true copy of the foregoing Disclosure of Organizational Interests Certificate was served (by
mail, by hand delivery, or by electronic notice) on all parties on:
June 17
____________________,          19
                            20________.



                                                                                                           /s/ Javad Khazaeli
                                                                                                           __________________________________

                                                                                                       Signature
